Citation Nr: 1453686	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post discectomy, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for migraine and tension headaches.

3.  Entitlement to an initial compensable evaluation for residual scar, abdomen.

4.  Entitlement to an initial compensable evaluation for residual scar, right back.

5.  Entitlement to an initial compensable evaluation for residual scar, left shoulder.

6.  Entitlement to an initial compensable evaluation for traumatic brain injury.

7.  Entitlement to service connection for a right hip condition.

8.  Entitlement to service connection for an upper back/neck condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2005 and from April 2006 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction subsequently transferred to the Waco, Texas RO.  

A hearing was held on January 9, 2013, by means of video conferencing equipment with the appellant in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Veteran submitted a statement in support of claim, received by the Board in June 2013, raising the issue of entitlement to service connection for fibromyalgia with associated depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an evaluation in excess of 10 percent for status post discectomy, L5-S1, entitlement to an evaluation in excess of 10 percent for migraine and tension headaches, entitlement to an initial compensable evaluation for TBI, entitlement to service connection for a right hip disability, and entitlement to service connection for a neck/upper back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a January 2013 letter, the Veteran adequately requested withdrawal of her appeal regarding the issues of entitlement to initial compensable ratings for her service-connected scars.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by her authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In January 2013, the Veteran submitted a statement requesting withdrawal of "all issues on appeal relating to scar increases."  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew her appeal for entitlement to initial compensable evaluations for residual scars of the abdomen, right back, and left shoulder, and the content and form of her request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeal as to those issues must be dismissed.


ORDER

The appeal of the claim for an initial compensable rating for residual scar, abdomen, is dismissed.

The appeal of the claim for an initial compensable rating for residual scar, right back, is dismissed.

The appeal of the claim for an initial compensable rating for residual scar, left shoulder, is dismissed.



REMAND

Reasons for remand:  To provide the Veteran with contemporaneous VA examinations, and to procure outstanding VA and private treatment records.

The Veteran was provided with VA examination of her low back and headache disabilities in November 2009 and her residuals of TBI in December 2009.  At the January 2013 Board hearing, the Veteran testified that these disabilities had increased in severity subsequent to those examinations.  She indicated that she is unable to bend as far as she could previously, due to her low back, that her migraine headaches had become more frequent, and that she has experienced increased difficulties with memory.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's testimony described above, on remand, additional VA examinations should be ordered to document the current severity of the Veteran's service-connected low back, migraine and tension headache, and residuals of TBI disabilities.  38 C.F.R. § 3.159(c)(4) (2014).

Also at the January 2013 Board hearing, the Veteran indicated that she keeps a headache journal and anticipated seeing a private doctor, Dr. B., who was going to evaluate the severity of her migraine/tension headache disability, in part, by reviewing this journal.  Private treatment records from Dr. B. are not in the claims file.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the severity and frequency of her headaches is relevant to her claim for an increased evaluation for migraine/tension headaches, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 
 
The Board also notes that the most recent VA treatment record in the claims file is from October 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, up-to-date VA treatment records should be obtained.  

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for relevant records of private treatment provided by Dr. B., to specifically include any evaluating the Veteran's migraine/tension headache disability.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid her in responding to the request.)

2.  Obtain any and all VA treatment records from October 2012 to the present from the Dallas VA Medical Center and/or any other appropriate source, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, schedule the Veteran for a VA examination to evaluate the severity of her residuals of traumatic brain injury (TBI).  The examination should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has training and experience with TBI.  The entire claims file should be made available to the examiner for review.

To ensure that all medical findings are expressed in terms conforming to the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, the Board requests that the examination be completed in accordance with the post-October 23, 2008 C&P worksheet for evaluating TBI.

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results and record review, the examiner(s) should provide an assessment of the current nature and severity of the Veteran's residuals of TBI.  The examiner is asked provide an assessment consistent with the schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Also, in making this assessment, the examiner is asked to attempt to distinguish any impairment related to a comorbid disorder, to especially include any symptoms of a psychiatric disorder shown to be caused or related to the Veteran's TBI.  The Board notes that the Veteran's treatment records include notations that the Veteran has depression and an anxiety disorder.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is related to or aggravated by the Veteran's residuals of TBI.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.

4.  After completing directives 1 and 2, schedule the Veteran for an examination with an appropriate VA medical professional to determine the current severity of her service-connected status post discectomy, L5-S1.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner is to identify any nerve(s) affected by the Veteran's service-connected status post discectomy, L5-S1, and discuss the extent, if any, of paralysis of the nerves involved.   The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of this service-connected disability.

e.  The examiner should further discuss the functional effect of the Veteran's status post discectomy, L5-S1, including effects on activities of daily living and on her occupation.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

5.  After completing directives 1 and 2, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current severity of her service- connected migraine and tension headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The claims file, including any electronic records, and a copy of this remand must be made available for review in conjunction with the examination.

The examiner should describe all symptomatology related to the Veteran's service-connected migraine and tension headaches.  The examiner should also describe the severity, duration, and frequency of the headaches.  If the Veteran is found to have prostrating attacks of headaches, the examiner should report the frequency of these prostrating attacks and when they began to manifest based upon the Veteran's statements as well as a review of the medical evidence in the claims file.  The examiner should also determine whether the Veteran's headaches are productive of severe economic inadaptability. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  After completion of the aforementioned, and completing any additional development deemed necessary, readjudicate the claims for entitlement to an initial compensable evaluation for TBI and evaluations in excess of 10 percent for status post discectomy, L5-S1 and in excess of 10 percent for migraine and tension headaches, and entitlement to service connection for a neck/upper back disability and right hip disability, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


